--------------------------------------------------------------------------------

Amendment to Securities Purchase Agreement, Secured Debenture, Registration
Rights Agreement and Security Agreement

          This Amendment to Securities Purchase Agreement, Secured Debenture,
Registration Rights Agreement and Security Agreement (“Amendment”) is entered
into this 31st day of October 2008 by and among Fox Petroleum, Inc. a Nevada
corporation, with headquarters located at 64 Knightsbridge, London, SW1X7JF (the
“Company”), and Trafalgar Capital Specialized Investment Fund, Luxembourg
(“Buyer”).

          WHEREAS, the Company and Buyer have executed a Securities Purchase
Agreement through which the Buyer has purchased secured debentures (the “Secured
Debentures”), which are convertible into shares of the Company’s common stock,
par value $.0001 (the “Common Stock”) (as converted, the “Conversion Shares”);
and

          WHEREAS, in connection with such Securities Purchase Agreement, the
Company has also issued to Buyer various Warrants to purchase shares of the
Common Stock of the Company; and

          WHEREAS, the Securities Purchase Agreement, the Debentures, the
Registration Rights Agreement, the Escrow Agreement dated June 24, 2008, the
Irrevocable Transfer Agent Instructions, the Pledge and Escrow Agreement and the
Warrants, each as amended as the case may be, are collectively referred to
herein as the “Agreements”; and

          WHEREAS the Company and Buyer have mutually agreed to the following
amendments to the Agreements, which shall be incorporated into the Agreements as
if the Agreements originally included such terms;

          NOW, THEREFORE, in consideration of the foregoing and in consideration
of the mutual promises set forth herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

  1.

Capitalized Terms not defined herein shall have the definitions set forth in the
Agreements.

        2.

The Purchase Price shall be increased to Three Million Five Hundred Thousand
Dollars ($3,500,000), One Million Dollars ($1,000,000) of which shall be
delivered to the Company on the date hereof. The Company shall enter into a
“lock box” agreement covering revenue generated by the Company which shall be
executed prior to November 21, 2008. Failure by the Company to execute such
“lock box” agreement shall be deemed an Event of Default hereunder, under the
New Debenture (as defined herein) and under the Agreements.

        3.

The Warrant is amended such that it shall be exercisable for a total of two
million (2,000,000) shares of Common Stock at an exercise price equal to
one-tenth of one cent ($0.001) per share. The shares of Common Stock into which
the Warrant is exercisable shall be considered Registrable Securities and shall
be registered within

1

--------------------------------------------------------------------------------


 

thirty days of the date hereof, subject to compliance with Rule 415 as
promulgated under the Securities Act of 1933, as amended, or any Rule 415
comments or restrictions placed by the Securities and Exchange Commission on the
registration statement for the Registrable Securities. A replacement Warrant, in
the form attached hereto as Exhibit A shall be executed by the Company on the
date hereof which shall replace the original Warrant. At the Closing, Buyer
shall deliver to the Company its originally executed original Warrant in order
to be exchanged for the replacement Warrant, as contemplated by this Section 3.

        4.

The Company additionally agrees to issue to the Buyer two million five hundred
thousand (2,500,000) shares of Common Stock, which shall be considered
Registrable Securities and which shall be registered within thirty days of the
date hereof, subject to compliance with Rule 415 as promulgated under the
Securities Act of 1933, as amended, or any Rule 415 comments or restrictions
placed by the Securities and Exchange Commission on the registration statement
for the Registrable Securities.

        5.

The Secured Debenture shall be amended and extended such that the Secured
Debenture shall be separated into two Secured Debentures, each of which shall be
for a total principal amount of One Million Two Hundred Fifty Thousand Dollars
($1,250,000), as set forth in the Secured Debentures attached hereto as Exhibits
B and C the executed versions of which shall replace the previously executed
Secured Debenture.

        6.

The Company shall also issue a new Secured Debenture in the principal amount of
One Million Dollars ($1,000,000) (the “New Debenture”) issued effective October
31, 2008, which contains mandatory redemption provisions, as set forth in the
Secured Debenture attached hereto as Exhibit D.

        7.

The Company shall issue to the Buyer an additional Fifteen Million (15,000,000)
shares of Common Stock, which shall serve as additional Pledged Property as
defined in the Security Agreement. Failure to deliver the shares on or prior to
November 14, 2008 shall be deemed an Event of Default hereunder, under the New
Debenture (as defined herein) and under the Agreements. An amended Security
Agreement shall be executed in the form attached hereto as Exhibit E.

        8.

The Company’s use of the One Million Dollars received pursuant to the New
Debenture shall require the prior written approval of the Buyer.

        9.

The Buyer shall have the first right of refusal to provide additional funding to
the Company.

        10.

Upon the disbursement of the additional One Million Dollars relating to the
purchase of the New Debenture, the Company shall pay to the Buyer one (1)

2

--------------------------------------------------------------------------------


 

interest payment due on the each of the three Debentures on the date hereof,
which shall be paid directly from the proceeds of the Closing.

        11.

Within ten (10) business days of the date hereof, the Company shall enter into
an exclusive investment banking agreement with Trafalgar Capital Advisors.

        12.

The Buyer shall have received an opinion of counsel from counsel to the Company
in a form satisfactory to the Buyer.

        13.

The Company has agreed to pay a legal and documentation review fee to James G.
Dodrill II, P.A. of Seven Thousand Five Hundred Dollars ($7,500), which shall be
paid directly from the proceeds of the Closing.

        14.

Failure by the Company to comply with any of the requirements herein shall be
deemed to constitute an event of default under each of the three Secured
Debentures and under the Agreements.

        15.

All other terms of the Agreements remain unchanged.

        16.

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Amendment.

        17.

This Amendment shall be governed by and construed and enforced in accordance
with and governed by the laws of the State of Florida (without giving effect to
any conflicts or choice of law provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).

IN WITNESS WHEREOF, the parties have executed this Amendment to Securities
Purchase Agreement as of the Date first set forth above.

Fox Petroleum, Inc.   Trafalgar Capital Specialized       Investment Fund,
Luxembourg                 By: Trafalgar Capital Sarl       Its: General Partner
                    By: /s/ Richard Joseph Moore   By:
/s/ Andrew Garai
Name: Mr. Richard Joseph Moore   Name: Andrew Garai Title: CEO and Director  
Title: Chairman of the Board

3

--------------------------------------------------------------------------------